BUFFINGTON, Circuit Judge
(concurring) .
I concur in the opinion of the court and desire to add some further considerations.
The premiums in this case were paid annually until May 6, 1934, when the insured was in default, but the insurance continued in force under the 60-day leeway until July 6th.
The option clause embodied two features; namely, “to surrender the policy,” and “receive the cash value.” It will be noted that the affidavit of defense nowhere avers that any action on the option was taken by the company which was communicated to the insured. The company actually did nothing of which the insured was informed during the fifty-five remaining leeway days and by this inactivity permitted the policy to continue in force until the insured died.